Title: 23d.
From: Adams, John Quincy
To: 


       Mr. Cranch and Dr. Tufts came from Boston this afternoon. The Dr. informs me, that Mr. Parsons, has agreed to receive me; and consequently I expect to go in August or September, to Newbury Port. The papers mention the death of young Sullivan who graduated last year: this is another victim added to the millions that have been destroy’d by debauchery. He was not yet 19, and had been blest by nature with a very good genius; but the fashionable vices, (not of this age in particular, but of all ages) have cut him down, in the early dawn of life, and have laid in the dust, the head which wisdom might have inspired, the heart which patriotism, might have animated, and the tongue upon which Eloquence might have dwelt.
      